DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (figures 1-4B) in the reply filed on 10/20/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan ‘028 in view of US 6763611 (Fusco).
Regarding claims 11-14 and 16-20, Chan teaches an article of footwear defining a forefoot region, a hindfoot region, and a midfoot region disposed between the forefoot region and the hindfoot region, the article of footwear comprising: 
an upper (upper, e.g. 22) including a foot cavity; 
a sole assembly (see exploded view of sole assembly in figure 15) oriented below the upper, the sole assembly comprising: 
a non-stochastic support structure (1) including a plurality of cells arranged in an ordered, repeating manner (see figures 1-13; e.g. cells are between the strut members 6,9); wherein the cells are defined, at least in part, by a plurality of nodes (nodes exist where two beams connect, e.g. see figure 11 which show the two beams extending between the plates and meet at a node) disposed between a top and bottom of the non-stochastic support structure,

a stochastic support structure (cushioning element 17) including cells with random variations in location, shape, and size [cushioning element is made out of foam; like applicant’s (see paragraph 0062) and therefore foam includes cells with random variation in location, shape, and size], wherein the stochastic support structure is manufactured separately from the non-stochastic support structure, and wherein the non-stochastic support structure defines a cavity (the top surface of the midsole is slightly curved, like applicant’s, see figure 4 which shows a rear view but nonetheless shows a slight curvature at reference numeral 4) operable to receive and support the stochastic support structure (17) above the non-stochastic support structure (1).
Chan teaches an article of footwear as claimed (see the rejection above) except for the element (1) having a cell structure including the plurality of nodes that are each disposed at a junction of three or more struts from the plurality of struts.
Fusco teaches an article of footwear (100) wherein the sole assembly comprising a support structure comprising a lattice topology (lattice structure 200) including a plurality of node (220) arranged in an array having columns and rows (see figures 1 and 3); a plurality of non-linear struts (210) extending from the nodes; a plurality of cavities and/or voids (structure between the nodes and struts); and wherein the nodes are disposed at the junction of three or more struts having a thickness that protrudes beyond a radial periphery of at least one of the three or more struts (the node (mass 220) wherein at least three of the studs that protrudes beyond a radial periphery of the 
With regard to claim 13, see col. 2, lines 41-49 and col. 7, lines 1-21 of Frusco.
Regarding claim 18, see outsole 20 taught by Chan.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos 10,575,587; 10,039,343 and 10,104,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 
Allowable Subject Matter
Upon filing a proper terminal disclaimer as noted above, claims 1-10 would be allowable.
8.	Upon filing a proper terminal disclaimer as noted above, claim 15 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
10.	Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556